PER CURIAM.
Appellant appeals the trial court’s denial of his petition for writ of habeas corpus alleging violation of due process in certain prison disciplinary proceedings. Of the numerous issues raised by appellant, only one has merit. Appellant correctly contends that he is entitled to be given a copy of the written statement of the evidence relied upon and the reasons for the disciplinary action against him. Lightfoot v. Wainwright, 369 So.2d 110 (Fla. 1st DCA 1979); Jerry v. Wainwright, 383 So.2d 1110 (Fla. 1st DCA 1980); Strong v. Wainwright, 385 *570So.2d 169 (Fla. 1st DCA 1980). Based upon the assurance of the department that copies of the pertinent written statements will be promptly furnished to appellant, it is unnecessary to remand on this point. The other issues raised by appellant are without merit.
AFFIRMED.
BOOTH, SHAW and WENTWORTH, JJ., concur.